Title: To Thomas Jefferson from Robert Smith, 13 July 1801
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Baltimore July 13. 1801
               
               I have the honor of acknowleging the receipt of your favor of the 9th in which you were pleased to propose to me the department of the Navy. Sincerely do I lament that you have been constrained to turn your attention to a person whose education and habits have not sufficiently prepared him for the various duties of this Office. Unqualified, however, as I may be at the beginning, I am disposed to accept the appointment under the persuasion that the requisite information may be acquired.
               If this appointment could be postponed for a few Weeks, it would to me be a great accomodation. You will easily conceive that to arrange my professional engagements will require much time.
               Accept assurances of my great respect and high consideration.
               
                  
                     Rt Smith
                  
               
            